HAWKINS, Judge.
Conviction is for robbery; punishment assessed being six years in the penitentiary.'
The record before us contains neither statement of facts nor bills of exception. In such condition nothing is presented for review.
We observe, however, that in pronouncing sentence against the defendant the court overlooked giving effect to the Indeterminate Sentence Law (Vernon’s Ann.C.C.P. art. 775), and the sentence is reformed, to command the confinement of appellant in the penitentiary for not less than five nor more than six years.
As thus reformed, the judgment is affirmed.